FILED
                                                                  OCTOBER 31, 2019
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                        )
                                            )         No. 36391-1-III
                    Respondent,             )
                                            )
       v.                                   )
                                            )
ALEJANDRO JOSE SAAVEDRA,                    )         UNPUBLISHED OPINION
                                            )
                    Appellant.              )

       KORSMO, J. — Alejandro Saavedra challenges the sufficiency of the evidence

supporting his conviction for second degree malicious mischief involving damage to his

dormitory room at Central Washington University (CWU). We affirm.

                                        FACTS

       Mr. Saavedra was the sole occupant of a single room in “North Hall” on the CWU

campus. He moved into room 131 on March 6, 2018. Shortly before a scheduled fire

drill at 8:00 p.m., a university residence hall employee, Luke Poole, saw Saavedra poking

a damaged ceiling tile with a pool stick. The two men got into an argument over the

incident.

       When the alarm sounded a short time later, Saavedra refused to vacate the

premises. Poole contacted CWU law enforcement in order to get Saavedra’s cooperation
No. 36391-1-III
State v. Saavedra


with the drill. When officers left the building, Saavedra also exited and allegedly spat on

Poole. The officers arrested Saavedra for assault.

       While officers were taking a statement from Poole, a resident assistant approached

to report a broken window in room 131. Law enforcement and maintenance staff

observed the window damage and believed someone had punched it from the inside since

the exterior screen on the window remained intact and all broken glass was inside the

screen. The exterior room door did not show signs of a break-in and the maintenance

staff member had to use his pass key to enter the secured room. The room had suffered

extensive damage, including a damaged chair, a broken closet door, and a shower seat

ripped out of the wall that pulled out bathroom tile. Saavedra later testified that he had

only one key to the room and habitually locked the door. He argued the incident was a

break-in and the window was intact when he left for the day. Saavedra also believed a

computer and television were missing from his room and possibly stolen, although he

never reported the theft to police.

       Charges of second degree malicious mischief and fourth degree assault were filed.

A jury acquitted Mr. Saavedra on the assault count, but convicted him of malicious

mischief. He timely appealed to this court. A panel considered his appeal without

hearing argument.




                                             2
No. 36391-1-III
State v. Saavedra


                                        ANALYSIS

       The sole issue presented in this appeal is a contention that the evidence was

insufficient to identify him as the person who damaged the dorm room. The

circumstantial evidence permitted the jury to return the verdict that it did.

       Longstanding standards govern review of this argument. Evidence is sufficient to

support a verdict if the jury has a factual basis for finding each element of the offense

proved beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.

2781, 61 L. Ed. 2d 560 (1979); State v. Green, 94 Wn.2d 216, 221-222, 616 P.2d 628

(1980). The evidence is viewed in the light most favorable to the prosecution. Green, 94

Wn.2d at 221. Appellate courts defer to the trier-of-fact on issues of conflicting

testimony, credibility of witnesses, and the persuasiveness of the evidence. State v.

Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990). Circumstantial evidence is as

reliable as direct evidence. Rogers Potato Serv., LLC v. Countrywide Potato, LLC, 152

Wn.2d 387, 391, 97 P.3d 745 (2004); State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d

99 (1980).

       The issue before us is quite narrow. Mr. Saavedra agrees that the evidence

supports the determination that damage in excess of $750 was knowingly and maliciously

inflicted on the dorm room in violation of RCW 9A.48.080. The only question presented

is whether the evidence permitted the jury to determine that he was the one who damaged

the room. We believe it did.

                                              3
No. 36391-1-III
State v. Saavedra


       The room was locked when the damage was discovered. The culprit had

apparently entered through the door as the window had not been forced open. All

damage was inflicted from inside the room. Mr. Saavedra had the only key, had not

duplicated it to share with anyone, and claimed to have locked the room before he left. A

jury could easily conclude that the only person with a key was the person who committed

the crime. Mr. Saavedra's behavior immediately before the damage was discovered-a

confrontation with a CWU employee, refusal to take part in the fire drill, and poking at a

damaged ceiling tile with a pool cue-all suggested that he was angry and provided a

possible motive for the crime.

       The crime was an "inside job" and Mr. Saavedra was the insider. On the basis of

this evidence, the jury could find beyond a reasonable doubt that he was the perpetrator.

Thus, the evidence was sufficient to support the verdict.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



WE CONCUR:


 Q_Pennell, A.C.J.
                                             4